DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-12, 14-20, and 30 are pending and currently under consideration for patentability.    

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/08/2021 and 4/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 14-15, 17-19 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badawi (US PGPUB 20160287438 A1)

Regarding Claim 1, Badawi teaches a device (delivery system, 1000) for delivering fluid (abstract), the device comprising: 
a housing (figure 10 and 11), the housing (housing, feature 1100) comprising a fillable reservoir (reservoir,1102) (figures 10 and 11) for storing fluid (paragraph 0135) and a connector (1104) configured to be fluidically coupled to a pre-filled ophthalmic viscoelastic device (paragraph 0030); 
a cannula (cannula, 1012) (paragraph 0133) (figures 10A and 10B) comprising a proximal end (proximal end, 1010) , a distal end (distal end, 1012), and a lumen (lumen, 1114), the proximal end  (1010) of the cannula (1012) coupled to a distal end of the housing (1100), the distal end of the cannula (1012) configured to penetrate an eye of a patient via a corneal incision (paragraph 0135), and the lumen (1114) of the cannula extending from the proximal end (1010)  to the distal end of the cannula (1012) (figures 10-11) (paragraph 0135); 
a catheter (slidable elongate member, 1118) (figures 11A- 11C) comprising a proximal end, a distal end, and a lumen (not shown, paragraph 0135), the proximal end of the catheter (1118) fluidically coupled to the reservoir (1102), and the lumen extending from the proximal end of the catheter to the distal end of the catheter (1118); 
a first actuator (gear mechanism, 1120) configured to, when actuated, advance the catheter (1118) along the lumen of the cannula (1012) and cause the catheter (1118) to exit via the distal end of the cannula (paragraph 0111)(paragraph 0135); and 
a second actuator (linear gear, 1108) configured to, when actuated, cause the fluid stored in the reservoir (1102) to flow through the catheter (1118) and exit via the distal end of the catheter (1118) (paragraph 0135), 
wherein the lumen of the catheter (1118) is configured to allow the fluid stored in the reservoir (1102) to flow through the catheter (1118) and into the eye of the patient (paragraph 0135), and 
wherein the catheter (1118) is sized so as to extend out of the distal end of the cannula and along an entire 360-degree circumference of Schlemm's canal of the patient when the first actuator is actuated (paragraph 0031).

Regarding Claim 2, Badawi teaches the device of Claim 1, and further teaches wherein the distal end of the cannula comprises a scoop with a sharpened tip (1012) (figure 10B) (paragraph 0042).

Regarding Claim 3, Badawi teaches the device of Claim 1, and further teaches the distal end (1012) of the cannula is pre-curved (paragraph 0084).

Regarding Claim 4, Badawi teaches the device of Claim 1, and further teaches wherein at least a distal portion of the catheter (slidable elongate member, 1118) is pre-shaped to follow approximately a radius of curvature of Schlemm's canal (paragraph 0093).

Regarding Claim 5, Badawi teaches the device of Claim 1, and further teaches wherein at least a distal portion of the catheter (slidable elongate member, 1118) is flexible (paragraph 0038).

Regarding Claim 6, Badawi teaches the device of Claim 1, and further teaches wherein the cannula comprises rigid material (paragraph 0091).

Regarding Claim 8, Badawi teaches the device of Claim 1, and further teaches wherein the catheter (1118) is positioned and sized such that the distal end of the catheter is adapted to be aligned with the distal end of the cannula (1012) when the first actuator (1120) is retracted to a proximal-most position within the sliding channel (paragraph 0025 and 0135) (figures 10 and 11).

Regarding Claim 9, Badawi teaches the device of Claim 1, and further teaches wherein the first actuator (1120) and the second actuator (1108) are configured to be actuatable by a single hand of the user (paragraph 0081).

Regarding Claim 14, Badawi teaches a device (delivery system, 1000)  configured to deliver fluid to at least one ophthalmic drainage passage (abstract), the device comprising:
 a reservoir (1102) configured to store fluid (figures 10 and 11);
 a cannula (1012) comprising a lumen (1114) and configured to penetrate an eye of a patient via a corneal incision (paragraph 0135); 
a catheter (1118) configured to be advanced along the lumen (1114) of the cannula (1012), the catheter (1118) comprising a lumen (not shown, paragraph 0135) configured to allow the fluid stored in the reservoir (1102) to be dispensed via the catheter (paragraph 0135); 
a first actuator (1120); and 
a second actuator (1108), 
wherein actuation of the first actuator (1120) causes the catheter to advance along the cannula (1012)(paragraph 0135), and 
wherein actuation of the second actuator (1108) causes the fluid to be dispensed from the reservoir (1102) through the catheter (1118) (paragraph 0135).

Regarding Claim 15, Badawi teaches the device of Claim 14, and further teaches wherein: the second actuator (1108) is configured to slide between an unactuated position and an actuated position causes the fluid to be dispensed (paragraph 0135); an amount of the fluid dispensed is based at least in part on distance between the unactuated position and the actuated position (paragraph 0183).

Regarding Claim 17, Badawi teaches the device of Claim 14, and further teaches wherein at least a portion of the catheter (1118) comprises a phosphorescent colorant (paragraph 0104).

Regarding Claim 18, Badawi teaches the device of Claim 14, wherein at least a portion of the catheter (elongate member, 1300) comprises contrast marks (slots, 1302) spaced along a length of the catheter (1300) (Figure 13A).

Regarding Claim 19, Badawi teaches the device of Claim 14, and further teaches wherein at least the distal end of the cannula (1012) is comprised of shape memory material (paragraph 0091).

Regarding Claim 30, Badawi teaches a cannula adapter (delivery system, 1000) configured for use with a pre-filled ophthalmic viscoelastic device to deliver viscoelastic to at least one ophthalmic drainage passage (paragraph 0030), the adapter comprising: 
a proximal housing (1100), the proximal housing (1100) including a sliding channel (annotated figure 11B, sliding channel) therein and a connector (proximal end, 1110) configured to be axially translated back and forth within the sliding channel (annotated figure 11B) (paragraph 0135), 
wherein a proximal end of the connector (1110) is configured to be fluidically coupled to the pre-filled ophthalmic viscoelastic device (paragraph 0135); 
an outer cannula (1012) comprising a proximal end (1010) coupled to a distal end of the housing (1100) (figures 10-11), a distal end (1012) configured to be inserted into Schlemm's canal through a corneal incision (paragraph 0031), and an elongate cannula (1012) portion comprising a lumen extending from the proximal end to the distal end of the outer cannula (1012) (figures 10-11); and 
an inner catheter (1118) comprising a proximal end fluidically coupled to a distal end of the connector, a distal end configured to be advanced along at least a portion of a circumference of Schlemm's canal, and an elongate catheter (1118) portion comprising a lumen (not shown, paragraph 0135) extending from the proximal end of the inner catheter (1118) to the distal end of the inner catheter (1118) (figures 10-11), 
wherein the lumen of the inner catheter (1118) is configured to deliver viscoelastic from the ophthalmic viscoelastic device to Schlemm's canal (paragraph 0030).


    PNG
    media_image1.png
    265
    848
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Badawi (US PGPUB 20160287438 A1) 
Regarding Claim 7, Badawi teaches device of Claim 1, wherein the distal end of the cannula (tube, 708) comprises a cutout (notch, 702) and an anchor (male element, 704) (figure 7A-7B). Badawi discloses the claimed invention except for two or more anchors.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to include more than one anchor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and since adding more anchors would lead to the cannula further secured.

Regarding Claim 20, Badawi teaches device of Claim 14, wherein at least the distal end of the cannula (tube, 708) comprises a notch (702) to facilitate articulation of the distal end of the cannula (paragraph 0152). Badawi discloses the claimed invention except for multiple notches.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to include more than one notch on the distal end of the cannula, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 since adding more notches would allow for better visibility, and further articulate the distal end. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Badawi (US PGPUB 20160287438 A1) in view of Yamamoto (US PGPUB 20180256393 A1).
Regarding Claim 10,  Badawi teaches device of Claim 1, and further teaches wherein: the housing (1100) further comprises a channel (Annotated Figure 11B); the first actuator (1120) comprises a first trigger (1120) (figure 1) adapted to translate within the channel (see annotated figure 11B) between a proximal position and a distal position (paragraph 0135); and the second actuator (1108) comprises a second sliding trigger (1108) adapted to translate axially within the channel (annotated figure 11B) between a proximal position and a distal position (paragraph 0135). However Badawi fails to teach that first actuator comprises a first sliding trigger adapted to translate axially within the channel.
Yamamoto teaches A device for controlled delivery of an injection material to tissue spaces of an eye (abstract) comprising: a first actuator (actuator, 25) that comprises a first sliding trigger (25) (figure 5A and 5B) adapted to translate axially within the channel (reservoir, 17). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first trigger of Badawi to include a sliding trigger similar to that disclosed by Yamamoto so that the user can directly control the fluid output (Yamamoto, paragraph 0006). 

Regarding Claim 11, Badawi in view of Yamamoto teaches device of Claim 10.  Badawi further teaches when the first (1120) trigger is in the proximal position, the distal end of the catheter (1118) is positioned between the proximal end and the distal end of the cannula (1012); when the first trigger (1120) is in the distal position, the distal end of the catheter (1118) is advanced beyond the distal end of the cannula (1012) (paragraph 0135)(figure 11A-11C); movement of the second sliding trigger (1108) between the proximal position and the distal position causes a predetermined amount of the fluid to be dispensed via the distal end of the catheter (paragraph 0135). However, Badawi fails to teach wherein the first trigger is sliding in the proximal position.  Yamamoto teaches wherein the first trigger is sliding in the proximal position (paragraph 0043). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first trigger of Badawi to include a sliding trigger similar to that disclosed by Yamamoto so that the user can directly control the fluid output (Yamamoto, paragraph 0006).

Regarding Claim 12, Badawi in view of Yamamoto teaches device of Claim 10, Badawi further discloses that an amount of axial movement of the second sliding trigger (1108) along the channel (see annotated figure 11B) corresponds to amount of the fluid dispensed from the catheter (paragraph 0135).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Badawi (US PGPUB 20160287438 A1) in view of Gooi (WO 2016023116 A1).
Regarding Claim 16, Badawi teaches the device of Claim 14. However Badawi fails to teach wherein the catheter comprises a bulbed distal tip.  Gooi teaches a device designed for fluid delivery to the Schlemm’s canal (abstract) wherein the catheter (cannula, 208) comprises a bulbed distal tip (figure 4A and 4B)(paragraph 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Badawi to include a bulbed tip similar to that disclosed by Gooi so that the tip is self-trephinating (Gooi, paragraph 0040).

	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2019200336 A1, US 20180333296 A1, US 20180256393 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781